Citation Nr: 1339778	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-34 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for a disorder claimed as edema/itching of the arms and ankles(also described as spider veins), to include as due to herbicide exposure.  

3.  Entitlement to service connection for a hip disability, to include as secondary to a service-connected low back disability.  

4.  Entitlement to service connection for non-alcoholic steatohepatitis (claimed as NASH-fatty liver), to include as due to herbicide exposure.  

5.  Entitlement to service connection for ulcerative colitis, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), in Waco, Texas.

In August 2009 and July 2012, this case was remanded by the Board for further development.  At this point, there has been substantial compliance with the remand directives, and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  As explained herein, the only issue on appeal still requiring additional development is the service connection claim for ulcerative colitis.  

Appealed issues of entitlement to service connection for residuals of a lacerated chin, to include dental trauma for tooth number 9 for dental treatment purposes, were granted by a Decision Review Officer (DRO) decision in August 2011 and are thus removed from appellate status.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).  In addition, in a Board decision issued in July 2012, service connection was established for a back disability.  Accordingly, that issue is no longer in appellate status.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A November 2013 review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The service connection claim for ulcerative colitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era and therefore in-service exposure to herbicides including Agent Orange is presumed.  

2.  The evidence of record does not include current clinical findings of blistering of either foot, or of any skin condition affecting the arms.  

3.  Currently diagnosed conditions include degenerative joint disease of the right first toe, associated with right hallux valgus repair in the past, unrelated to service; and spider veins of the ankles and feet, unrelated to service to include herbicide exposure presumptively sustained therein.  

4.  A hip disorder was not manifested during service or diagnosed until many years post-service year and was not incurred in service or other etiologically related thereto; the preponderance of the evidence of record is against a finding that the Veteran's claimed hip disorder was caused, aggravated by, or otherwise related to, a service-connected low back disorder.  

5.  Non-alcoholic steatohepatitis (also claimed as fatty liver) is unrelated to service to include herbicide exposure presumptively sustained therein.  



CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, including due to herbicide/Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).

2.  A disorder claimed as edema/itching of the arms and ankles (also described as spider veins), was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, including due to herbicide/Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).

3.  A hip disorder was not incurred in or aggravated during active service, and is not secondarily related to a service connected condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  Non-alcoholic steatohepatitis (also claimed as fatty liver), was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, including due to herbicide/Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).   

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).   

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in letters dated in June 2006, March 2011 and August 2012, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.   

The Board further observes that on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in a June 2006 letter. The RO adjudicated the claims in a Statement of the Case (SOC) issued in May 2007 and again in Supplemental SOCs (SSOC) issued in November 2007, August 2011, and April 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  In this event, any defect in the timing of the notice is moot, harmless error and non-prejudicial, because as explained herein, the service connection claims being addressed herein on the merits are being denied and hence there is no disability rating or effective date to be assigned.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's available service treatment records (STRs) and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Pursuant to a July 2012 Board Remand, VA examinations pertaining to the claims on appeal were conducted in September 2012.  The Veteran and his representative have not maintained that any examination report or opinion provided for the record is inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).   

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.") 

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).   

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Preliminary Matters

At the outset, it appears that the Veteran's STRs in this case are substantially complete.  However, STRs from the Naval Training Center in San Diego, CA dated in 1966 could not be located.  A formal finding to this effect was provided for the record and for the Veteran in June 2011. 

In a case such as this where it appears that STRs are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support a claim.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Addressing another preliminary matter, the Veteran asserts that some of his claimed disabilities may be related to herbicide exposure in Vietnam.  He primarily alleges temporary duty orders which involved repairing damaged aircraft at Danang.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (e.g., Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

In a decision issued in July 2012, the Board concluded that the Veteran's service as likely as not included forays into Vietnam for the purpose of repairing damaged aircraft and qualifies as Vietnam service for the purposes of establishing Agent Orange exposure for those issues being adjudicated as associated with such exposure.  The Board's conclusion on this matter will be accepted and applied throughout this decision.  

A.  Bilateral Foot and Edema/Itching of the arms and ankles (to include spider veins)

The available STRs, including an April 1966 entrance and April 1970 separation examination, are negative for any findings, complaints, treatments, or diagnosis of a bilateral foot disability or a skin condition.   

Post service medical records include a February 2006 Agent Orange registry examination which noted superficial callosities of both feet and reflects an assessment of bilateral foot pain and numbness.

A May 2006 report reveals an assessment of pain in the foot and ankle, needing further evaluation.  No findings of any blisters were shown.  May 2006 X-ray films revealed mild arthritic changes involving the MTP joints bilaterally.  In June 2006, generalized osteoarthritis, unspecified site, improved, was assessed.  Primary care notes from March 2010 and March 2011 included assessments of DJD, although the region was not specified.

A VA examination of the feet was conducted in September 2012.  The Veteran gave a history of bilateral foot pain with blisters, treated conservatively during service.  Since service, he reported having bilateral foot pain along the heels and proximal foot, along the area of the spider veins.  A past history of right hallux valgus repair, with no current symptoms was also reported.  It was noted that the blisters which he had in service had not recurred.  Examination of the feet revealed no deformity or localized tenderness, but multiple small spider veins were present.  Bilateral pitting edema of the lower extremities up to the mid calves was noted.  X-ray films revealed degenerative or traumatic arthritis of the 1st MTP joint of the right foot.  Totally benign bilateral spider veins, being purely cosmetic and having no bearing whatsoever on foot pain, was also assessed.

Accepting as credible the Veteran's lay reports of in-service treatment for infected blisters as well as a history of episodes of edema/itching from 1970 to 1972, the examiner opined that it was less likely as not that any current bilateral foot disability was incurred in or aggravated by service.  The examiner observed that the Veteran had been discharged from service 40 years previously and that the blisters he had in service had no impact at all on any current symptoms.  It was noted that he had right hallux valgus repair in the past, with resultant degenerative joint disease of the right first toe.  The examiner emphasized that this was the Veteran's only current foot disability; and that spider veins of the feet and ankles had no impact on discomfort, and were purely cosmetic issues.    

In April 2013, an independent medical opinion was also provided for the file, based on review of the file and medical records.  The physician opined that it was less likely than not that spider veins of the ankles and feet were incurred in, caused by, or proximately due to service.  It was explained that by definition, spider veins were very small thread veins, located deep in the skin layer, lying within the fatty layer.  It was noted that superficial blistering with edema or dermatophytosis involved the superficial layer of the skin and therefore it was less likely that the dermatological condition was proximately due to a disruption of the vascular tree.  The physician also pointed out that although exposure to Agent Orange is conceded in this case, spider veins are not a condition presumptively associated with such exposure.  Also noted was that spider veins were not present or diagnosed in service, are not subject to presumptive service connection, and that medical evidence has not shown a nexus relationship between spider veins and a past history of blisters.  

Analysis

The Veteran has claimed entitlement to service connection for a bilateral foot disorder that he has described as involving blisters of his feet.  He alleges that he was treated in boot camp for infected blisters on both heels and that he had foot pain during the remainder of his service.  The Veteran related that he thought that his condition was aggravated by his footwear.  He currently complains of foot pain with arthritis.  

With respect to the disability claimed as edema/itching of the arms and ankles, the Veteran's statements of record reflect his report of severe itching and edema first treated in 1970, and which reportedly recurred several times, until about 1972.  He has alleged that this abnormality caused spider veins of the ankles and feet, and that he "continue[s] to have pain in both feet."

The only currently diagnosed conditions of the feet and/or ankles of record consists of spider veins and degenerative or traumatic arthritis of the 1st MTP joint of the right foot.  No condition of the arms has been diagnosed in this case.     

The remaining question is whether or not either of the currently diagnosed foot/ankle conditions was incurred during or as a result of the Veteran's active military service, to include as a result of presumptive exposure to herbicide in Vietnam.  

As an initial matter, there is no indication of in-service incurrence of either traumatic arthritis or spider veins, nor has the Veteran so contended.  His STRs are silent for indications of either condition.  The Veteran reports that recurrent blistering of the feet occurred between 1970 and 1972, and that he also had symptoms of foot pain, severe itching and edema.  The April 1970 separation examination report is negative for any findings, complaints, treatments, or diagnosis of a bilateral foot disability.  The fact that the STRs and separation examination report failed to include any mention of foot or skin pathology or treatment and are negative for any diagnosed foot/ankle or skin condition tends to weigh against the claim based on the theory of direct service incurrence.

The record also fails to show that arthritis of the first right toe manifested to a degree of 10 percent by June 1971 (within the first year following his active duty service discharge, in November 1970), nor does the Veteran specifically maintain that it manifested during this time frame.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  No such evidence has been presented in this case.  In fact, clinical evidence reflects that arthritis was initially identified/diagnosed decades after the Veteran's discharge from service.  Spider veins are not a presumptive condition under these provisions.  Accordingly, service connection on a presumptive basis is not established under 38 C.F.R. §§ 3.307, 3.309.  

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  

With respect to the theory of direct service incurrence, the evidence of record does not establish that the Veteran currently has any bilateral foot disorder or condition of the ankles/arms, which is etiologically or causally associated with service.  Specifically, there has been no medical evidence or opinion provided which causally relates the Veteran's period of military service to his currently claimed conditions.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 Fed. Cir. 1998).

When addressed in 2012, a VA examiner opined that degenerative joint disease of the right first toe resulted from past right hallux valgus repair (unrelated to service).  In addition, accepting as credible the Veteran's lay reports of in-service treatment for infected blisters as well as a history of episodes of edema/itching from 1970 to 1972, the examiner opined that it was less likely as not that any current bilateral foot disability was incurred in or aggravated by service.  The examiner observed that the Veteran had been discharged from service 40 years previously and that the blisters he had in service had no impact at all on any current symptoms.  The examiner emphasized that spider veins of the feet and ankles had no impact on discomfort, and were purely cosmetic issues.  

Also on file is an independent medical opinion provided in April 2013, based on review of the claims files and medical evidence.  The physician opined that it was less likely than not that spider veins of the ankles and feet were incurred in, caused by, or proximately due to service.  It was explained that by definition, spider veins were very small thread veins, located deep in the skin layer, lying within the fatty layer.  It was noted that superficial blistering with edema or dermatophytosis involved the superficial layer of the skin and therefore it was less likely that the dermatological condition was proximately due to a disruption of the vascular tree.  The physician also pointed out that although exposure to Agent Orange is conceded in this case, spider veins are not a condition presumptively associated with such exposure.  Also noted was that spider veins were not present or diagnosed in service, are not subject to presumptive service connection, and that medical evidence has not shown a nexus relationship between spider veins and a past history of blisters.

As the conclusions reached by the VA examiner in 2012 and medical expert in 2013, were based on review of the Veteran's lay history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject these competent medical opinions based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut these opinions or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Spider veins are not deemed a chronic disease under 38 C.F.R. § 3.309(a), and as such service connection may not be established merely by lay evidence of chronicity and continuity of symptomatology.  Arthritis (right first toe) is deemed a chronic disease under 38 C.F.R. § 3.309(a); however, the evidence does not suggest nor does the Veteran even contend chronicity and continuity of this condition since service.  In this regard the condition was not initially diagnosed until decades post-service.

The Board has also considered whether the Veteran's claimed conditions could be due to exposure to Agent Orange.  Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  As established previously, the Veteran is presumed to have been exposed to herbicides during service, including Agent Orange. 

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, in relevant part, ischemic heart disease, to include manifested by atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  75 Fed. Reg. 53202 (August 31, 2010).  However, neither arthritis nor spider veins are conditions presumptively associated with exposure to herbicides in service.  Accordingly, the criteria for presumptive service connection for arthritis or spider veins on the basis of herbicide exposure have not been satisfied.  

In addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, as mentioned previously, no competent lay or medical evidence or opinion has been provided in this case establishing or even suggesting that an etiological link exists between the claimed bilateral foot disabilities and itching/edema of the arms and ankles (to include spider veins), and herbicide exposure, sustained on a presumptive basis during service. 

The only evidence tending to support this claim consists of the Veteran's own self-diagnoses and opinions.  His current description of chronic disability since service is not consistent with the findings at the time of separation from service, which were negative for any chronic foot/skin disorders.  The Board places greater probative weight to the findings of physicians in 1970 as they were contemporaneous in time to the events in question rather than the Veteran's recollections many decades after service.  In any event, the medical examiner's who have considered his recollections have concluded that he does not manifest any current disability which began in service or was caused by an event in service.  The probative value of the Veteran's own opinion in this case is heavily outweighed by the opinions offered by the medical professionals, who possess greater training and expertise to speak to medical diagnoses and causation.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims for bilateral foot disabilities and itching/edema of the arms and ankles (to include spider veins).  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

B. Hip Disorder

The Veteran alleges that he has a hip disability that is related to his service.  Specifically, he reported that, in February or March 1970, he slipped 8 feet down a ladder resulting in trauma to his hip.

The STRs are negative for findings, complaints, symptoms, or any diagnosis of a hip disability and the 1970 separation examination is similarly negative.  

Post service treatment records reflect complaints of a recent onset of left hip pain in 2004.  

In August 2009, the Board remanded the claim, in part, for an opinion as to whether the Veteran's hip disability was related to his service.  Pursuant that remand, the Veteran was afforded a VA joints examination in January 2010 at which time the claims file was unavailable.  The Veteran told the examiner that he did not have a left hip condition and that when his claim was filed he was referring to his radicular symptoms of the low back pain radiating in to the leg posterior buttocks in the sciatic notch area down the left leg to the foot.  The Veteran had no complaints of intrinsic left hip pain.  He stated that when he fell off the ladder it was more of an injury to his low back and left lumbosacral area.  There were no complaints of redness or heat.  On examination, he was found to have a normal left hip.  The assessment was left hip normal examination.  

In a May 2010 addendum, upon review of the claims file the examiner stated that there was no evidence indicating treatment during service for a hip condition and opined that the Veteran's current hip condition was not related to his service.  

Pursuant to a July 2012 Remand, the Board explained that since the evidence of record suggested that the Veteran's left hip complaints may be related to his now service-connected back disability, the Veteran should be afforded another VA examination that includes findings responsive to whether service connection for a hip disability is warranted on a secondary basis.  Robinson v. Shinseki, 557 F.3d (Fed. Cir. 2009).

A VA examination of the hips was conducted in September 2012 and the claims folder was reviewed.  A history of diagnosed left hip contusion in 1970 and a post-service diagnosis of left hip bursitis/arthritis were noted.  The Veteran reported that he fell on his left hip in 1970 sustaining a contusion.  Thereafter he reports experiencing recurrent hip pain, with daily hip pain for the past 15 years.  The examiner assessed chronic left hip bursitis with weakness and decreased range of motion.  X-ray films were negative for arthritis.  The examiner opined that it was less likely than not that the Veteran's claimed hip disorder was incurred in or aggravated by service, to include by virtue of a fall from a ladder in 1970.  It was noted that in spite of the fact that STRs did not exist for this alleged injury, pursuant to direction by the Board the examiner stated that it was accepted as true that the incident occurred as reported.  It was explained that, even so, the incident occurred 40 years previously, and it was highly unlikely that an incident which occurred so long ago would now cause problems.  The examiner stated that this conclusion was further supported by the fact that X-ray films were normal reflecting lack of significant musculoskeletal pathology of the left hip.  

The VA examiner also opined that it was less likely than not that any current hip problem had been aggravated by a service-connected low back disability.  It was explained that degenerative disc and joint disease of the lumbar spine with radicular lower extremity symptoms tended to radiate down to the buttocks, thighs, legs and feet, and not to the hips.  The examiner opined that therefore the two conditions were not clinically related.  

Analysis

The Veteran maintains that service connection is warranted for a hip disorder on the basis of direct service incurrence, or as secondarily related to a service-connected low back disability.  

The record contains medical evidence of a currently manifested hip disorder.  In this regard, chronic left hip bursitis with weakness and decreased range of motion was diagnosed upon VA examination of 2012.  The Board clarifies that no currently manifested right hip disability has been identified.

The remaining question is whether or not a currently manifested hip disorder was incurred during or as a result of the Veteran's active military service, or is secondarily related to a service-connected disorder by virtue of causation or aggravation.  

As an initial matter, there is no indication of in-service incurrence of a hip condition or injury.  The STRs are silent for any indication of treatment or a diagnosis of any hip disorder.  In addition, clinical findings relating to the hips were found to be normal upon separation examination of 1970.  Nevertheless, the Board has found competent and credible the Veteran's lay reports of slipping 8 feet down a ladder in February or March 1970, resulting in trauma to his hip.  However, even so, the fact that the STRs and separation examination report failed to include a diagnosis or reference to a hip condition, symptoms or injury tends to weigh against the claim based on the theory of direct service incurrence.  

There are no indications of hip arthritis in this case.  X-ray films taken in 2012 were negative.  Accordingly, in the absence of indications of arthritis or any other chronic disease relating to the claimed hip disorder, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) do not apply; as they only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, service connection on a presumptive basis is not warranted under 38 C.F.R. §§ 3.307, 3.309.   

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  

With respect to the theory of direct service incurrence, the most probative evidence of record does not establish that the Veteran currently has a hip condition which is etiologically or causally associated with service. 

In this regard, the file contains a 2012 VA medical opinion addressing the etiology of the Veteran's claimed hip disorder.  In this regard, based on review of the claims file and acceptance of the Veteran's lay reports of in-service hip injury, the examiner opined that it was less likely than not that the Veteran's claimed hip disorder was incurred in or aggravated by service, to include by virtue of a fall from a ladder in 1970.  It was explained that, the incident occurred 40 years previously, and it was highly unlikely that an incident which occurred so long ago would now cause problems.  The examiner stated that this conclusion was further supported by the fact that X-ray films were normal reflecting lack of significant musculoskeletal pathology of the left hip.  The Board finds no adequate basis to reject this competent medical opinion which is unfavorable to the Veteran, based on a lack of credibility or probative value.  Moreover, the file does not contain any competent medical evidence which rebuts the 2012 VA opinion or otherwise diminishes its probative weight.

The Veteran has also maintained that there is a secondary relationship between his currently claimed hip disorder and a service-connected low back disability.  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service- connected disability; and (3) evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

With respect to Wallin element (1), evidence of current disability, this has already been established as discussed above.  With respect to Wallin element (2), service-connected disability, the Veteran has been service-connected for a low back disability effective from 2010, and this element has been established.

In this case, the third part of the Wallin analysis, nexus evidence, is lacking.  Simply put, the preponderance of the evidence of record is against a finding that the Veteran's currently diagnosed and claimed hip disorder was caused or aggravated by his service-connected low back disability.  

In this regard, the file contains a 2012 VA medical opinion addressing the possibility of a secondary relationship between the Veteran's claimed hip disorder and a service-connected low back disability.  The VA examiner opined that it was less likely than not that any current hip problem had been aggravated by a service-connected low back disability.  It was explained that degenerative disc and joint disease of the lumbar spine with radicular lower extremity symptoms tended to radiate down to the buttocks, thighs, legs and feet, and not to the hips.  The examiner opined that therefore the two conditions were not clinically related.  

The aforementioned opinion was based on full and accurate review of the Veteran's medical history and was supported by sound reasoning.  Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, this evidence is considered both competent and highly probative.  See Prejean, 13 Vet. App. at 448-9.  In addition, the Board finds no adequate basis to reject this competent medical opinion which is unfavorable to the claim, based on a lack of credibility or probative value.  Madden, 125 F.3d at 1481.  Simply put, the weight of the competent medical evidence is against a finding that the currently claimed hip disorder is due to or was aggravated by a service-connected low back disability.  

To the extent that the Veteran himself asserts he suffers from a hip condition which is etiologically linked to service or secondary to a service-connected low back disability, the Board does not question the Veteran's sincerity in his belief that this condition is etiologically related to such a cause.  While he is certainly competent to provide information regarding symptoms and a medical history as occurred in service and after service, there is no indication that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation in this case.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  In any event, the Board places greater probative weight to the opinion of the VA examiner who possesses greater expertise and training than the Veteran in speaking to issues of medical diagnosis and causation.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a hip condition, to include as secondary to a low back disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.  

C. Non Alcoholic Steatohepatitis

The Veteran alleges that he has a liver condition, described as non-alcoholic steatohepatitis (claimed as fatty liver), which is secondary to herbicide exposure.  

The available STRs, including April 1966 entrance and April 1970 separation examinations reveal a normal abdomen/viscera and associated reports of medical history are negative for jaundice or any indication of liver trouble.  

Post service treatment records include January 2005 laboratory findings that were interpreted to show liver tests high.  A February 2005 abdominal sonogram showed evidence of a fatty liver and pancreas.  Labs from February 2005 again showed high readings for AST (SGOT) and ALT (SGPT).  Another February 2005 report reflected new findings of non-alcoholic fatty liver by sonogram with increased ALT (SGOT), as well as an ulcerative colitis.  However, no opinion as to the causation of this condition was provided. 

A May 2006 letter from his private doctor reported the Veteran to be in good health, despite the diagnosis of ulcerative colitis and fatty liver.  His fatty liver disease was diagnosed via sonogram and LFTs, specifically with findings of increased transaminases.  Since being put on an exercise program, his transaminases returned to normal and remained asymptomatic.  Following the normal findings from the April 2006 LFTs, there were no records or lab findings suggestive of a recurrence of the fatty liver, or of any other liver problems.  Cursory examinations of the abdomen in September 2009, March 2010, September 2010 and March 2011 were negative for any noteworthy findings.  In addition, laboratory results from September 2007, March 2008, September 2008, March 2009, September 2009, March 2010, September 2010 and March 2011 showed that all showed plasma readings for AST(SGOT) and ALT(SGPT) were within the normal range.  

As pointed out in a Board Remand issued in July 2012, it was at that time unclear whether the Veteran currently had a liver disability and if so, whether any liver disability was related to his service, including exposure to herbicides during service.  Under such circumstances, the Board found that the duty to assist set forth at 38 C.F.R. § 3.159 required that the Veteran be scheduled for a VA examinations in response to his claim for service connection for non-alcoholic steatohepatitis.

A VA examination of the liver was conducted in September 2012 and the claims folder was reviewed.  A history of diagnosed non-alcoholic steatohepatitis (fatty liver) in 2006 was noted.  The report indicated that this diagnosis was made based on a liver scan completed that year.  It was noted that the condition had not been treated, there were no symptoms, and that serum LFTs had all been normal.  The examiner indicated that there was no discernible liver pathology of any clinical consequence.  The examiner opined that it was less likely than not that the Veteran's fatty liver was incurred in or aggravated by service, to include herbicide exposure sustained therein.  The examiner noted that VA did not recognize a presumptive relationship between fatty liver and in-service exposure to herbicides including Agent Orange. 

In April 2013, an independent medical opinion was also provided for the file, based on review of the file and medical records.  The physician opined that the Veteran had fatty liver which was associated with obesity.  The report indicated that the Veteran's weight was 278 pounds and that his BMI was 36.

Analysis

The Veteran maintains that his currently diagnosed fatty liver is associated with in-service herbicide exposure.  He has not contended and the evidence does not establish or even suggest that non-alcoholic steatohepatitis/fatty liver, first diagnosed in 2006, had its onset during service or that it is etiologically related to any service-connected disability.  Therefore, the theories of direct and secondary service connection need not be addressed further.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  As established previously, the Veteran is presumed to have been exposed to herbicides during service, including Agent Orange. 

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, in relevant part, ischemic heart disease, to include manifested by atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  75 Fed. Reg. 53202 (August 31, 2010).  However, non-alcoholic steatohepatitis/fatty liver is not a condition presumptively associated with exposure to herbicides in service.  Accordingly, the criteria for presumptive service connection for steatohepatitis/fatty liver on the basis of herbicide exposure have not been satisfied.  

In addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, in this case, no competent lay or medical evidence or opinion has been provided establishing or even suggesting that an etiological link exists between the claimed liver condition and herbicide exposure, sustained on a presumptive basis during service.  

The file contains an expert medical opinion to the effect that the Veteran's liver condition is related to obesity, supported by findings that the Veteran weighed 278 pounds, had a BMI of 36, and suffered from obesity.  The aforementioned opinion was based on full and accurate review of the Veteran's medical history and was supported by sound reasoning.  Stefl, 21 Vet. App. at 124.  Accordingly, this evidence is considered both competent and highly probative.  See Prejean, 13 Vet. App. at 448-9.  In addition, the Board finds no adequate basis to reject this competent medical opinion which is unfavorable to the claim, based on a lack of credibility or probative value.  Madden, 125 F.3d at 1481.  Simply put, the weight of the competent medical evidence is against a finding that the currently claimed liver disorder was incurred in or etiologically related to service, to include consideration of presumptive herbicide exposure therein.  

To the extent that the Veteran himself asserts he suffers from a liver disorder as a result of herbicide exposure in service or otherwise related to service, the Board again places greater probative weight on the physician opinions in this case as these examiners possess greater expertise and training than the Veteran in determining the etiology of a liver disorder.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for non-alcoholic steatohepatitis/fatty liver.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert, 1 Vet. App. 49 (1990); Ortiz, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.  


ORDER

Entitlement to service connection for bilateral foot disabilities is denied.  

Entitlement to service connection for itching/edema of the arms and ankles (to include spider veins) is denied.  

Entitlement to service connection for a hip disability, to include as secondary to a service-connected low back disability, is denied.  

Entitlement to service connection for non-alcoholic steatohepatitis/fatty liver is denied.  

REMAND

The Veteran alleges that he has ulcerative colitis due to his service, including exposure to herbicides during service.  Unfortunately, a remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c),(d) (2013).

As pointed out in the prior Board Remand of July 2012, on Agent Orange registry examination in February 2006, the Veteran was noted to have a history of exposure Agent Orange exposure during service in Vietnam.  He had a history of colitis diagnosed in 1972, with remission and recently diagnosed again in 2005.  

Pursuant to a July 2012 Board Remand, an examination for intestinal conditions was conducted.  The examiner noted that the Veteran had active colitis which was stable on medications and opined that it was less likely than not that the Veteran's ulcerative colitis was incurred in or aggravated by service, because VA had not acknowledged an association between that condition and in-service herbicide exposure. 

While the aforementioned explanation is true, the opinion is incomplete.  In addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, in this case, no opinion was provided addressing whether an etiological link exists between the claimed liver condition and herbicide exposure, sustained on a presumptive basis during service, or whether the condition might otherwise be etiologically related to service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, as explained above the existing VA opinion on file is incomplete.  Accordingly, an addendum opinion will be requested, to be provided by the same examiner who provided the September 2012 VA opinion, if possible.

Prior to obtaining a further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should undertake action to obtain and associate with the claims file all outstanding, pertinent records.

In the July 2012 VA Remand, the Board observed that the Veteran had a history of colitis since 1972, as noted during the February 2006 examination, and in 1973 as noted in private GI consult records from 2004.  It was requested that an attempt be made to obtain such records if available, as these could prove pertinent to adjudicating this claim.  Additionally, it was noted that there was evidence that the Veteran continued to be treated privately for his colitis, with repeated colonoscopies done as recently as the summer of 2010, which are not associated with the claims folder.  Subsequently, it does not appear that any of the aforementioned specific development was undertaken.  It appears that the only additional development consisted of a generalized duty to assist letter issued in August 2012, to which it appears there was no reply.  A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the actions identified in the July 2012 Board Remand should be undertaken.  

As for VA records, the paper claims file as well as the Virtual VA electronic record currently include outpatient treatment records dated to July 2012; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from July 2012, forward, following the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain and associate with the file (paper or paperless, as appropriate) outstanding records of VA treatment or hospitalization, dated from July 2012, forward.  VA examination reports of September 2012 are already on file and need not be re-printed.

2.  Obtain from the Veteran information regarding private medical treatment sources and records relating to treatment for colitis from the 1970s, forward, as well as recent private treatment and colonoscopy records for colitis, including records relating to colonoscopies done as recently as the summer of 2010.  Appropriate authorizations should be obtained from the Veteran and any sufficiently identified records should be requested.  Attempts made in this regard should be documented for the file and the Veteran should be advised of any records which cannot be obtained, and this fact should be annotated for the file.  

3.  Obtain an addendum medical opinion relating to the Veteran's service connection claim for ulcerative colitis, to be provided by the same VA examiner who conducted the September 2012 examination, if possible.  The claims folder should be reviewed and that review should be indicated in the examination report. The rationale for all opinions requested should be provided.  Specifically, the examiner should address the following inquiry:

Is it at least as likely as not (50 percent or more probability) that currently manifested ulcerative colitis was incurred in or aggravated by the Veteran's active service, to include his presumptive exposure to herbicides, or is otherwise as likely as not etiologically related to service, to include presumptive herbicide exposure sustained therein?  In this regard, the examiner must consider the Veteran's lay statements of being treated for ulcerative colitis in 1972 with treatment again in 2005, and state whether there is any medical reason to accept or reject these allegations. 

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  

4.  Then, the RO or AMC should readjudicate the remaining issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


